Bigelow, C. J.
We think this motion cannot be allowed. By Gen. Sts. c. 115, § 12, the copies and papers relating to a question of law, arising either in the supreme judicial or superior courts, upon appeal, by bill of exceptions, reserved case or otherwise, are not required to be transmitted and entered on the law docket of this court until within twenty days after the adjournment without day, of the court for the term in which the question arose. Until such adjournment, the question cannot be entered in this court. This is made clear by Gen. Sts. c. 112, § 33, which provides that they shall be entered in their order in this court, and in the order of time, as nearly as may be, of the final adjournment of the terms at which the questions arise. It is this adjournment which marks and fixes the time for such entry. Practically, this is the more convenient rule. It enables parties to know with certainty when they must appear and attend to the questions on the law docket of this court, if entered ; or, if not, when they can apply, under Gen. Sts. c. 112, § 16, to enter a complaint for non-entry of the appeal or exceptions, and obtain an affirmation of the opinion, order or ruling.
This, however, does not apply to questions of law arising in cases in equity pending in this court, and coming up by appeal, report or otherwise, under Gen. Sts. c. 113.

Motion overruled.